Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because a line connecting the Buck Converter 220 to the LED 310 and a line connecting the Variable Reference Voltage Comparator 230 to the Converter Controller 212 are missing in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 7, 9, 11, and 13 are objected to because of the following informalities:
Claim 1, line 11, “an LED” appears to be “an LED circuit” since “the LED” in claim 10 (as shown in Fig. 7) recites “a first” and “second switch”, and “LED groups”.
Claim 2, line 11, “the LED” appears to be “the LED circuit”.  
Claim 7, line 5, “and’ should be inserted between “input voltage” and “a second driving voltage”.
Claim 9, line 1, “the LED” appears to be “the LED circuit”.  
Claim 11, line 6, “the input driving voltages” appears to be “the driving voltages”.
Claim 13, lines 4 and 6, “the input driving voltages” appears to be “the driving voltages”.
Appropriate correction is required.

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 11, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soleno (US 2012/0139438 A1, hereinafter referred to as Soleno).

    PNG
    media_image1.png
    406
    697
    media_image1.png
    Greyscale


Regarding claim 1, Soleno discloses an LED lighting apparatus (Fig. 14) comprising: 

a buck converter (Buck, see annotated Fig. 14 above, para 0032) connected to an output terminal (see VREC) of the rectifier, and configured to receive the driving voltages and generate an LED driving current (ILED, see annotated Fig. 14 above) corresponding to the driving voltages; 
a variable reference voltage comparator (Var.Ref.V.C., see annotated Fig. 14 above) configured to receive the driving voltages (VREC) output from the rectifier, and generate variable reference voltages (Voffset, para [0044]) that fluctuate in correspondence to magnitudes of the output driving voltages, compare (see COMP1) the driving voltages and the variable reference voltages (that are amplified by AMP1), and output signals for controlling an operation of the buck converter (see DRIVER1 that controls Q1); 
an LED (LED’s, D1, D2, DN) including at least one LED group and configured to be driven by the LED driving current generated by the buck converter; and 
a controller (Contr. see annotated Fig. 14 above) including a converter controller (DRIVER1) configured to control the operation of the buck converter and a constant current controller (DRIVER2) configured to constant current-control the LED driving current (“constant output current”, para [0045]) applied to the at least one LED group.
Regarding claim 2, Soleno discloses the LED lighting apparatus according to claim 1, wherein the buck converter comprises: a control switch (Q1) connected to an output terminal of the rectifier, and configured to be controlled by a control signal of the converter controller; and s 
Regarding claim 7, Soleno discloses the LED lighting apparatus according to claim 1, wherein: the AC voltages having different magnitudes include a first input voltage having a first magnitude (“input voltage V1 at a maximum”, para [0044]) and a second input voltage having a second magnitude (“input voltage V1 at a minimum”, para [0045]); and the rectifier is configured to generate a first driving voltage in correspondence to the first input voltage a second driving voltage in correspondence to the second input voltage.

Regarding claim 11, Soleno discloses an LED driving circuit comprising: 
a buck converter (Buck, see annotated Fig. 14 above) configured to receive rectified voltages (VREC) having different magnitudes as driving voltages (“input voltage V1 varies”, paragraph [0044]) and generate an LED driving current (ILED, see annotated Fig. 14 above) corresponding to the driving voltages; 
a variable reference voltage comparator (Var.Ref.V.C., see annotated Fig. 14 above) configured to receive the driving voltages having different magnitudes, generate variable reference voltages (Voffset, para [0044]) that fluctuate in correspondence to magnitudes of the input driving voltages, compare (see COMP1) the driving voltages and the variable reference voltages (that are amplified by AMP1), and output signals to control an operation of the buck converter (see DRIVER1 that controls Q1); and 
a converter controller (Contr., see annotated Fig. 14 above) configured to control the operation of the buck converter.


Regarding claim 17, Soleno discloses the LED driving circuit according to claim 11, wherein the driving voltages having different magnitudes include a first driving voltage having a first magnitude (“input voltage V1 at a maximum”, para [0044]) and a second driving voltage having a second magnitude (“input voltage V1 at a minimum”, para [0045]).

Allowable Subject Matter
Claims 3-6, 8-10, 13-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  See prior arts/references listed on the PTO-892 form attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D CHANG/            Primary Examiner, Art Unit 2844